In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00329-CV
     ___________________________

  AKMK PROPERTIES, LLC, Appellant

                    V.

TARRANT APPRAISAL DISTRICT, Appellee




  On Appeal from the 352nd District Court
          Tarrant County, Texas
      Trial Court No. 352-301674-18


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant AKMK Properties, LLC and Intervenor KAM Properties, LLC

attempt to appeal from the trial court’s “Order on Plaintiff’s Motion for Leave to File

Second Amended Petition and Intervenor’s Motion for Leave to File First Amended

Plea in Intervention” signed September 21, 2020. We notified AKMK and KAM by

letter that we were concerned that we might not have jurisdiction over this appeal

because it does not appear to be a final judgment or an appealable interlocutory order.

We stated that unless AKMK and KAM or any party desiring to continue the appeal

filed with the court, on or before Monday, November 2, 2020, a response showing

grounds for continuing the appeal, this appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. We received no response.

      The order that AKMK and KAM attempt to appeal is not listed in the

interlocutory-appeal statute as one that is immediately appealable. See Tex. Civ. Prac.

& Rem. Code Ann. § 51.014; see also Tucker v. Macias, No. 08-02-00003-CV, 2003 WL
21357188, at *1 (Tex. App.—El Paso June 12, 2003, no pet.) (mem. op.) (holding that

because an order denying amendment of appellant’s pleadings was neither a final

judgment nor an appealable interlocutory order, the court had no jurisdiction over the

appeal); Sw. Bell Tel. Co. v. Pub. Util. Comm’n of Tex., 615 S.W.2d 947, 952 (Tex. App.—

Austin 1981, writ ref’d n.r.e.) (holding that trial court’s ruling on a petition in

intervention generally cannot be appealed until after the trial court signs a final



                                           2
judgment in the case). Furthermore, AKMK and KAM have not directed us to any

authority showing that we have jurisdiction over this interlocutory appeal.

      Because the order denying amendment of AKMK’s and KAM’s pleadings is

neither a final judgment nor an appealable interlocutory order, we have no jurisdiction

over this appeal. Accordingly, we dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a).

                                                      Per Curiam

Delivered: December 17, 2020




                                           3